  4:18-cr-03022-JMG-CRZ Doc # 103 Filed: 07/07/20 Page 1 of 3 - Page ID # 341



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                         4:18-CR-3022

vs.
                                             MEMORANDUM AND ORDER
SEAN O'NEAL,

                    Defendant.



      This matter is before the Court on the defendant's motion for
compassionate release (filing 93) pursuant to 18 U.S.C. § 3582(c)(1)(A). The
Court will deny the defendant's motion.
      Pursuant to § 3582(c)(1)(A)(i), a defendant may (after exhausting his
administrative remedies) move for reduction of his term of imprisonment based
upon "extraordinary and compelling reasons." The Court, after considering the
factors enumerated in 18 U.S.C. § 3553(a), may grant the motion if
extraordinary and compelling reasons warrant the reduction, and such a
reduction is consistent with applicable policy statements issued by the
Sentencing Commission. Id. And pursuant to U.S.S.G. § 1B1.13(2), the Court
must also find that the defendant is not a danger to the safety of any other
person or to the community.
      The defendant's motion is based on the risk of COVID-19. See filing 94.
But the defendant and the government agree that the defendant already had
COVID-19. See filing 94 at 5-6; filing 100 at 2. His case was apparently
asymptomatic, and he was released from isolation after a 14-day quarantine.
See filing 101-4; filing 101-5.
 4:18-cr-03022-JMG-CRZ Doc # 103 Filed: 07/07/20 Page 2 of 3 - Page ID # 342




      The Court acknowledges the theoretical possibility that the defendant's
previous course of the disease might not confer lasting immunity, and that the
defendant may or may not be negatively affected if he would contract the
disease a second time. His list of medical conditions includes several known
comorbidities of COVID-19. See filing 94 at 5. And the Court acknowledges that
much remains to learn about this disease. But at this point, despite the
unknowns, there's little evidence of human reinfection of the novel coronavirus
that causes COVID-19, and fairly good reason to believe that survivors of
COVID-19 are likely to have functional antibodies for the disease. See Robert
D. Kirkcaldy et al., COVID-19 and Postinfection Immunity, JAMA (May 11,
2020), https://bit.ly/30mHSXS; Daniel M. Altmann et al., What policy makers
need to know about COVID-19 protective immunity, 395 The Lancet 1527-29
(Apr. 27, 2020), https://bit.ly/2Unfu41. In other words, absent contravening
information, the evidence suggests the defendant is less likely—perhaps far
less likely—to be at risk of COVID-19 than other people, despite his other
medical conditions.
      But more importantly, even if the risk to the defendant was more than
hypothetical, the § 3553(a) factors bar his release. The defendant was
sentenced just over 5 months ago to 54 months' imprisonment. Filing 89. And
that sentence was based on blatant fraud and witness tampering—harassing
his victim after she reported his crime—and heart-wrenching victim impact
evidence. See filing 84 at 8-14. There is nothing that will persuade the Court,
considering the nature and circumstances of the offense, that reducing the
defendant's sentence at this point would reflect the seriousness of the offense,
promote respect for the law, provide just punishment for the offense, afford
adequate deterrence to criminal conduct, or protect the public. See § 3553(a).




                                      -2-
 4:18-cr-03022-JMG-CRZ Doc # 103 Filed: 07/07/20 Page 3 of 3 - Page ID # 343




      The defendant's argument frames the question before the Court as a
stark choice between a sentence of time served or home confinement and a
possible "death sentence." See filing 94 at 9. Even acknowledging the danger of
COVID-19, that's a false dichotomy. And given the defendant's offense conduct,
the Court cannot justify releasing him to home confinement at this point.
Accordingly,


      IT IS ORDERED that the defendant's motion for compassionate
      release (filing 93) is denied.


      Dated this 7th day of July, 2020.

                                             BY THE COURT:


                                             John M. Gerrard
                                             Chief United States District Judge




                                       -3-
